Citation Nr: 1446183	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-50 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a status post arthroscopic left knee surgery (left knee disability). 

3.  Entitlement to an initial (compensable) rating for a disability characterized as left ankle sprain with persistent peroneal tendinitis and pes planus (left ankle/foot disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to December 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2009 rating decisions from a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the Board before the undersigned Veterans Law Judge in November 2012.  A transcript of the proceeding is of record. 

The Board issued a decision in February 2013 denying the left knee claim, and remanded the back and left foot/ankle issues.  The Veteran timely appealed the left knee decision to the Court of Appeals for Veterans Claims (Veterans Court).  In September 2013, pursuant to a Joint Motion for Partial Remand ("Joint Motion"), the Veterans Court vacated and remanded the Board's February 2013 decision with regard to the left knee claim.

In November 2013, the Board remanded all the issues for additional development. 


FINDINGS OF FACT

1.  The Veteran does not have a low back disability which manifested in service, or within one year of separation from service.  

2.  The Veteran does not have a left knee disability which manifested in service, or within one year of separation from service.

3.  The Veteran's left foot/ankle disability is not productive of moderate limitation of motion, and apart from ankle impairment, there is no probative evidence of current left foot disabilities, including pes planus.  

4.  The Veteran's service connected left foot/ ankle disability is productive of painful motion.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria to establish entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria are met for disability rating of 10 percent, but no higher, for a left ankle/foot disability.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5003, 5271, 5276 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA disability benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In this case, VCAA notice was provided through a letters issued prior to the initial rating decisions.  The letters specifically advised the Veteran of the evidence needed to substantiate his service-connection and increased rating claims, as well as his responsibilities, and those of VA, for obtaining such evidence.  In addition, the letters described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  As such, that letter not only comported with the Pelegrini notice provisions but also satisfied the heightened VCAA requirements set forth in Dingess.  Accordingly, the Board finds that VA has fully met its duty to notify the Veteran under 38 C.F.R. § 3.159(b).

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The AOJ has obtained copies of the Veteran's service treatment records, and VA and private treatment records.  There is no other indication of any pertinent evidence that remains outstanding in this case.  Further, in obtaining additional private treatment records, the Board also finds that there was substantial compliance with the November 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to developing the record as detailed above, the AOJ has assisted the Veteran by affording him VA examinations in June 2007 regarding his left knee disability; November 2009 and April 2013 regarding the low back disability; and, September 2008 and April 2013 regarding the left foot/ ankle disability.  The Board finds these examinations are adequate for rating purposes.  Further, the record does not otherwise suggest that the examinations are insufficient to decide the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board considers it unnecessary to remand for additional VA examinations or medical opinions concerning the claims.  

The Board likewise considers it unnecessary to remand for an additional hearing as the Veteran has already had the opportunity to testify before the undersigned.  See 38 C.F.R. § 20.700(a) (2013).  The transcript of the November 2012 hearing reflects that the undersigned set forth the issue on appeal at the start of the proceeding, then focused on the elements necessary to substantiate the claims and sought to identify any further development that was required.  Such actions satisfied the duties of a Veterans Law Judge to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the 38 C.F.R. § 3.103(c)(2) provisions apply to a hearing before the Board).  Notably, the Veteran has not alleged, and the evidence has not otherwise shown, a failure to comply with 38 C.F.R. § 3.103(c)(2), or a similar prejudicial error, on the part of the undersigned.  Moreover, there is no indication that the Veteran has been denied due process, either during his hearing or at any other time throughout the appeal. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all the evidence in the Veteran's claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Service Connection

The Veteran contends that he is entitled to service connection for left knee and low back disabilities as a result of his military service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Further, for chronic diseases listed under 38 C.F.R. § 3.309, including arthritis, shown to a compensable degree within one year of service discharge, service connection will be presumed.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the record reflects that the Veteran has been diagnosed with degenerative disc disease (DDD) of the low back.  He has also been diagnosed with degenerative joint disease (DJD) and patellofemoral syndrome of the left knee.  Therefore, the relevant inquiry with regards to these claims is whether the currently diagnosed disorders are attributable to his military service.  

	Low Back Disability 

Concerning the Veteran's claim pertaining to his low back, the STRs show complaints of back pain in October 1979.  There was an additional report of an upper back muscular strain in April 1982, and a July 1993 periodic examination noted complaints of back pain, but no specific diagnosis was provided.  There was no indication of a back disability at the time of separation from service in 1993.  The spine was characterized as normal on clinical evaluation in October 1993.  

Following service, VA and private treatment records show the Veteran did not seek treatment for a back disorder until 2005.  These treatment records show he has continued to receive treatment on a continuous basis since 2005, including physical therapy for his low back in 2014.  However, these treatment records do not contain any opinions as to the etiology of his diagnosed DDD of the lumbar spine.  

In support of the Veteran's claim, a statement received from Dr. Beverly in August 2008, indicated the Veteran has a history of low back pain "almost certainly related to the injuries sustained while in the service."  It was noted that the Veteran's service records and treatment records were reviewed, but no further rationale was provided.  The Veteran has submitted this same statement from Dr. Beverly on a number of occasions, and another statement from Dr. Beverly in January 2013.  While this second statement is not an exact recitation of the previous August 2008 statement, it is repetitive of the opinion expressed therein and does not provide any additional rationale for Dr. Beverly's conclusions.  

Also in support of his claim, an August 2009 statement from the Veteran's private physician, Dr. Lannik, stated "there is medical probability of his current conditions regarding his low back . . . can be related to his initial injuries which occurred as documented in the clinical/medical record provided from dates 1978-1988."  While Dr. Lannik indicated that a review of the Veteran's medical records was conducted, there was no additional rationale provided for this statement.  
 
The Veteran was provide a VA examination in November 2009 in connection with his claim for a back disorder.  At that time, the examiner indicated the Veteran's DDD is not due to injury or trauma.  The examiner noted the Veteran's history of multiple episodes of lower back strains without any diagnostic studies of the lumbar spine.  Further, the examiner noted that the Veteran's military records did not indicate any chronic pathologic findings (such as DDD or herniated disc or scohosis).  Following a review of the Veteran's medical record, an in-person interview, and a physical examination, the examiner ultimately concluded that it would be speculative to relate an old strain to current findings.  He added that lower back strains are extremely common and not necessarily predictive of future low back problems.

In April 2013, the Veteran was again examined for VA purposes.  The VA examiner indicated a review of the Veteran's claims file, including his service treatment records, interview of the Veteran, and physical examination were conducted.  The examiner noted the Veteran's report of injuring himself in service and suffering from continuous pain since then.  The examiner provided a diagnosis of resolved back strain.  X-rays of the Veteran's lumbar spine showed degenerative arthritis compatible with the Veteran's age.  Concerning whether the Veteran's diagnosed back disorder is due to his military service, the examiner concluded that the back disorder found today is compatible with the Veteran's age and less likely related to his back strain while in the service.  As rationale, the examiner emphasized the length of time between service and when treatment was sought post service, clearly inferring that if current disability was linked to service, symptoms would have been significant enough for the Veteran to have sought out care.  Since he did not, it may be concluded there is no link with service.  

The Board finds that the opinions offered by the Veteran's private physicians, Beverly and Lannik, are not as probative as the opinions expressed by the VA examiners.  The VA conclusions are most consistent with the entire body of evidence reflecting isolated complaints in service, with no formal diagnosis, followed by a lengthy period without treatment and then findings consistent with the Veteran's age.  The private opinion providers appear to emphasize in-service injuries which are not actually described as such, and do not account for the normal findings at service separation, the lengthy period without treatment sought, and the current findings being consistent with an age related process.    

The Board acknowledges the Veteran has stated his personal belief that his current back disorder is due to his military service.  The Veteran is competent to report pain in his back during service, and he is competent to report pain since, but he is not competent as a layperson to opine regarding the etiology of disability that demonstrably became manifest over 10 years after service.  Kahana, 24 Vet. App. 428.  As to the Veteran's current contentions that he has had his claimed disability since service, the Board does not find that probative, as it is inconsistent with both his own report of his health at the time of service separation, and the medical evidence at that time and in the years since.  Likewise, there is no evidence of DDD until 2005 when he first began seeking treatment for a back disorder.  

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

	Left Knee Disability 

The Veteran's STRs show that he was treated in August 1988 for left knee pain after falling on that knee while playing basketball.  The diagnosis was rule out post-traumatic contusion.  Periodic examination in July 1993 was negative for any findings or complaints of a left knee condition, and the separation examination in October 1993 was negative for any findings of a left knee condition. 

There are significant post service private and VA treatment records associated with the Veteran's claims file noting complaints of left knee pain through 2014.  Further, a private post-service treatment record dated in 2006 noted a history of left knee surgery.  However, these records do not contain any etiological opinions.

The Veteran was initially scheduled for a fee basis examination in June 2007.  The examiner provided a diagnosis of status post arthroscopic surgery to the left knee with scars.  However, there was no opinion provided as to the etiology of the left knee disorder.   

Additionally, a statement received from Dr. Beverly in August 2008, indicated the Veteran has a history of left knee pain "almost certainly related to the injuries sustained while in the service."  Dr. Beverly noted the Veteran's service records and treatment records were reviewed, but no further rationale was provided.  As was the case with the Veteran's claim for a back disability, the Veteran has submitted this same statement from Dr. Beverly on a number of occasions.  Further, the Veteran submitted another statement from Dr. Beverly in January 2013.  While this statement is not an exact recitation of the previous August 2008 statement, it is repetitive of the opinion expressed therein and does not provide any additional rationale for Dr. Beverly's conclusions.  

An August 2009 letter from Dr. Lannik, the Veteran's private physician, stated "there is medical probability of his current conditions regarding his . . . left knee . . . can be related to his initial injuries which occurred as documented in the clinical/medical record provided from dates 1978-1988."  However, no rationale for this finding was provided.  

Thereafter, an examination for VA purposes was conducted in November 2009.  The examiner provided diagnoses of DJD and patellofemoral syndrome of the left knee.  After examination of the Veteran and review of the Veteran's treatment records, the examiner noted that the Veteran's in-service injury involved a contusion and that his current left knee condition is a completely different condition.  Further, the examiner indicated there is no evidence to suggest the in-service contusion and the current diagnoses are related.  

In this case, the VA examination in November 2009 provides a competent opinion that the Veteran's current left knee disability is not related to any incident in service.  The statements provided by Dr. Beverly in February 2009 and January 2013, as well as Dr. Lannik's August 2009 medical opinion, were all expressed in imprecise language and therefore, do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a rationale. 

In contrast, the examiner in November 2009 supported the medical opinion with a clear, succinct rationale; the examiner also performed a clinical examination, considered both the Veteran's subjective account and his objective history in the form of records associated with the claims file, and considered the unique facts and circumstances of this specific case.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 120. 

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  For the reasons cited above, the Board finds the opinion of the VA examiner in November 2009 to be the most probative medical opinion in regard to the question of whether the Veteran's left knee disability is related to service.

The earliest record of any post service left knee treatment is dated in 2006.  Although the Veteran contends his left knee disability caused pain since service, which he is certainly competent to do, these assertions are contradicted by the history he gave at the time of his service separation examination.  The probative value of his contention is further reduced by his failure to mention the matter when he sought service connection for various other disabilities in January 1994, immediately after separation from service.  Thus, the Board finds that any statement from the Veteran that he suffered from symptoms of a left knee disability since service is not credible.  Given that conclusion, and with the other evidence failing to show any left knee complaints until many years after service, as well failing to link his current left knee disability to service, a basis upon which to establish service connection has not been presented.

In sum, the Board has found the criteria for service connection for a left knee disability are not met.  Accordingly, the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54 .

III.  Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. at 594.

Where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of all the medical evidence since the grant of service connection is required.  Additionally, consideration of the appropriateness of "staged rating" must be given.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran's left ankle sprain with persistent peroneal tendinitis and pes planus, is currently rated at 0 percent under DC 5271.  Under this code, marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271 (2013).

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2013).

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).

Service treatment records reflect the Veteran's complaints of pain in the left heel and ankle in 1978.  

During his September 2008 VA examination conducted in connection with his claim for service connection for this disorder, the Veteran reported that he twisted his foot in the military and 1978 and 1988.  As a result, he reports constant pain.  On physical examination, the VA examiner noted there was no abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern on the feet.  The Veteran also did not require any assistive device for ambulation.  Range of motion testing for the left ankle joint showed dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  The examiner indicated there was "additional limitation" after repetitive use due to pain, but it was not clear if this was meant to convey a loss of range of motion.  

Nevertheless, physical examination of the Veteran's left foot showed no tenderness, painful motion, weakness, edema, heat, redness instability, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the left great toe, and palpation of the plantar surface of the left foot revealed no tenderness.  Alignment of the Achilles tendon was normal for weight bearing and non-weight bearing.  The examiner noted there was no evidence of pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  However, x-rays revealed pes planus, but otherwise were within normal limits.  Based on these x-rays, the examiner ultimately provided a diagnosis of left ankle sprain with persistent peroneal tendonitis and pes planus.  

Following the Board's February 2013 remand, the Veteran was reexamined in April 2013.  During this examination, the VA examiner offered that the Veteran has never had a left ankle disability.  X-rays confirmed the Veteran's left ankle is normal and range of motion testing showed dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  Further, the Veteran himself stated that he has a left foot disability, not a left ankle disability.  

Upon examination, there was no evidence of flat feet, pes cavus, hallux valgus, hallux rigidus, Morton's neuroma, metatarsalgia, hammer toes, Achilles tendon tenderness, or heel tenderness.  X-rays showed first metaphalangeal arthritis determined to be compatible with the Veteran's age, and the April 2013 VA examiner ultimately concluded there was no ankle disability found on examination, aside from swelling if the Veteran walks long distances, and no left foot disorders, aside from mild arthritis of the first metaphalangeal joint that is determined to be due to the Veteran's age.  The examiner also indicated there was no functional impact on the Veteran with respect to his ankle/ foot disability.  

In contrast, VA and private treatment records dated through 2014 note the Veteran's complaints of pain of the left ankle/ foot.  

In applying the relevant criteria to the facts of this case, the Board concludes that a compensable rating under Diagnostic Code 5271 is not warranted because moderate limitation of motion of the ankle, as is required under Diagnostic Code 5271, is not shown.   

The Board has also considered the applicability of Diagnostic Code 5276 for flatfoot because the September 2008 VA examiner provided a diagnosis of pes planus (flat feet).  

Under Diagnostic Code 5276, a noncompensable rating is warranted for mild unilateral or bilateral acquired flatfoot (pes planus) with symptoms which are relieved by built-up shoes or arch supports.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating is warranted for moderate disability manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating is warranted for severe unilateral disability manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  Id.  The highest rating of 30 percent is warranted for pronounced unilateral disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

Here, the evidence does not show the Veteran requires the use of arch supports of built up shoes, much less a moderate disability manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, as is required for a 10 percent rating.  In fact, the April 2013 VA examiner did not even provide a diagnosis of flat feet.  Therefore, there is no evidence to support assigning a compensable rating pursuant to this diagnostic code.  

In addition, the Board notes that Diagnostic Codes 5270 and 5272 do not apply because there is no evidence of ankylosis.  Diagnostic Code 5273 does not apply because there is no evidence of malunion of the os calcis or astragalus.  Diagnostic Code 5274 does not apply because there is no evidence of astragalectomy.  Diagnostic Code 5284 does not apply because there is no evidence of moderate disability.  

The Board also notes the April 2014 VA examiner diagnosed mild arthritis of the left first metaphlangeal joint, but as that is age related, it does not appear to be a component of the service connected disability, and in any event, does not appear to have produced any limited motion or other impairment.  However, 38 C.F.R. § 4.59 provides that a painful joint warrants the minimum rating for a joint, even if there is no actual limitation of motion.  

Therefore, based on the Veteran's complaints of painful motion throughout the course of this appeal, a 10 percent rating is warranted.  

Consideration has also been given to whether additional functional loss exists that is not contemplated in currently assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  However, while the Veteran reported functional impairment in the forms of walking, both the September 2008 and April 2013 VA examiners noted that there was no objective evidence of functional loss due to incoordination, fatigue, or other factors.  The Veteran also denied experiencing any functional loss or flare-ups at both VA examinations.  The clinical findings do not reflect that the pain the Veteran reported resulted in additional limitation of motion after repetition during range of motion testing.  As the record does not establish additional functional loss not contemplated by the currently assigned rating, increased ratings on the basis of functional loss are not warranted.

The Veteran reported in many lay statements and at his hearing that he suffers from pain as a result of his left ankle/ foot disability, and he is competent to do so.  However, whether he is entitled to a compensable rating other than the 10 percent for painful motion as a result of his service connected disability is based upon objective clinical findings.  Here, those findings are not shown.

As the rating criteria reasonably describe the Veteran's disability level and these symptoms, the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected left ankle/ foot disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1). 

There is no indication in the record that reasonably raises a claim of entitlement to a total rating based on individual unemployability.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that his left ankle/ foot disability prevents him from obtaining or maintaining substantially gainful employment.  A claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.

ORDER

Service connection for a back disorder is denied.

Service connection for a left knee disorder is denied. 

Subject to the law and regulations governing the payment of monetary benefits, entitlement to a disability rating of 10 percent for the left ankle/foot disability is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


